Citation Nr: 1733721	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  09-36 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to an initial rating in excess of 20 percent for fracture of the right ankle.  

3.  Entitlement to an initial rating in excess of 10 percent for a left knee disability, status post meniscectomy.  

4.  Entitlement to an initial rating in excess of 10 percent for right carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania that established service connection for a left knee disability, status post meniscectomy, and assigned a 10 percent rating, effective March 1, 2006; and established service connection for fracture of the right ankle and assigned a 0 percent rating, effective March 1, 2006.  Jurisdiction of the case was transferred to the RO in Roanoke, Virginia.

In April 2011, the Board remanded the issues on appeal for additional development.  The Board finds that there has not been substantial compliance with the April 2011 remand instructions, so these matters must be remanded.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

During the pendency of the appeal, a September 2014 rating decision assigned a 20 percent rating for fracture of the right ankle, effective March 1, 2006.  The Veteran continues to appeal for a higher initial rating for fracture of the right ankle.  AB v. Brown, 6 Vet. App. 35 (1993).  


REMAND

In an April 2011 Board remand, the Board directed the RO to obtain VA examinations for the Veteran's service-connected left knee disability and right ankle disability to determine the current severity. 

In June 2015, the Veteran underwent VA examinations of the service-connected left knee and right ankle disabilities.  The Veteran, through his attorney, argued that the examinations are inadequate, in part, because the examiner did not review the claims file.  The April 2011 Board remand instructions requested that the claims file must be made available to and be reviewed by the examiner.  Because the examination was performed without the benefit of that review, the Board finds that the remand requests were not satisfied.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, based on the arguments advanced by the Veteran that the service-connected left knee disability and right ankle disability warrant consideration of other diagnostic codes and extraschedular consideration, the Board finds that remand is needed to obtain additional VA examinations to determine the current severity of the left knee and right ankle disabilities.

Furthermore, the Board notes that in May 2017, the Veteran submitted additional medical evidence, in the form of February 2014 and July 2014 private treatment records, regarding the right ankle disability.  The Veteran suggests that the clinical findings, which suggest muscle atrophy and nerve damage, show that he warrants higher ratings under other applicable diagnostic codes.  However, the available evidence has not established that those findings are related to the service-connected right ankle disability.  On remand, the Board requests that the examiner comment on those clinical findings and whether they represent a manifestation of the service-connected right ankle disability, or are a separate and distinct disability.  

Additionally, this medical evidence has not been previously considered by the Agency of Original Jurisdiction, and the Veteran has not waived Agency of Original Jurisdiction review of that evidence.  38 C.F.R. § 20.1304(c) (2016).  Therefore, remand is also required for the Agency of Original Jurisdiction to consider this evidence. 

The Veteran has filed a January 2017 notice of disagreement to an October 2016 rating decision denial of entitlement to service for a left ankle disability.  The Veteran has also filed a September 2015 notice of disagreement to an August 2015 rating decision that assigned a 10 percent initial rating for right carpal tunnel syndrome.  Where a notice of disagreement has been filed and a statement of the case has not been issued, the Board must remand for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding treatment records for left knee and right ankle disabilities that are not currently of record.  

2.  Then, schedule the Veteran for a VA examination to determine the current severity of left knee and right ankle disabilities.  The examiner must review the claims file and must note that review in the report.  Regarding the fracture of the right ankle, the examiner is asked to comment on the findings made in the February 2014 and July 2014 private treatments regarding the Veteran's right ankle, and to opine as to whether those findings are a manifestation of the service-connected right ankle disability, or represent a distinct and separate disability.  All findings should be documented in the examination report.  

3.  Issue a statement of the case on the issues of entitlement to service connection for a left ankle disability and entitlement to an increased initial rating for right carpal tunnel syndrome.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review of those issues.  If a timely substantive appeal is received, return those issues to the Board.

4.  Then, readjudicate the claims for increased ratings for right ankle and left knee disabilities.  If any decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

